NUMBER 13-14-00116-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                              IN RE DAVID ALVAREZ


                       On Petition for Writ of Mandamus.


                                       ORDER

               Before Justices Rodriguez, Garza, and Perkes
                             Order Per Curiam

       Relator, David Alvarez, filed a petition for writ of mandamus on February 21, 2014,

through which he seeks to compel the trial court to withdraw an order denying bond and

to release relator on a reasonable bond pending the results of the State’s appeal in State

of Texas v. Alvarez, currently docketed in our appellate cause number 13-14-00061-CR.

The Court requests the real party in interest, the State of Texas, acting by and through

the District Attorney for Nueces County, Texas, to file a response to the petition for writ
of mandamus on or before the expiration of ten days from today’s date. See TEX. R. APP.

P. 52.8(b).

       IT IS SO ORDERED.

                                                     PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of February, 2014.




                                           2